



Exhibit 10.1


SECOND AMENDMENT, dated as of April 5, 2007 (this “Amendment”) to the Credit
Agreement (2006-B), dated as of December 15, 2006 (as amended by the First
Amendment dated as of January 22, 2007, the “Agreement”), by and among AIRCASTLE
LIMITED, an exempted company organized and existing under the laws of Bermuda
(“Parent”), AIRCASTLE HOLDING CORPORATION LIMITED, an exempted company organized
and existing under the laws of Bermuda (“AHCL”), AIRCASTLE IRELAND HOLDING
LIMITED a limited liability company incorporated in Ireland (“AIHL”, and
together with AHCL, the “Borrowers”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) and certain lenders from time
to time parties thereto. Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings set forth in the Agreement and the rules
of interpretation set forth therein shall apply to this Amendment.


W I T N E S S E T H:


WHEREAS, Parent, the Borrowers, the Lenders and the Administrative Agent are
parties to the Agreement;
 
WHEREAS, the Borrowers have requested that the Lenders amend the Agreement, as
more fully described herein; and
 
WHEREAS, the Lenders are willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
          1.  Amendment to Section 9.3 (Liens) of the Agreement. Subsection
9.3(xiii) of the Agreement is hereby amended and restated in its entirety to
read as follows:
 
“(xiii) Liens granted by a Borrower, Guarantor or any Subsidiary thereof in
favor of a Lender or an Affiliate of a Lender, securing Indebtedness permitted
under Section 9.4(c).”
 
            2.  Amendment to Section 9.4 (Indebtedness) of the Credit Agreement.
Subsection 9.4(c) of the Credit Agreement is hereby amended and reinstated in
its entirety to read as follows:
 
“(c) Indebtedness arising from Hedging Agreements in an aggregate notional
amount as of any particular date of determination not then exceeding
$2,000,000,000 entered into in the ordinary course of business and not for
speculative purposes;”
 
3.  Amendment to Section 9.18 (Consolidated Net Worth) of the Credit Agreement.
Section 9.18 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“Permit Consolidated Net Worth at any time to be less than lesser of (a) the sum
of $750,000,000 plus (i) 0.50 multiplied by (ii) the cash proceeds of each
issuance of Capital Stock by the Parent or any of its Subsidiaries after March
1, 2007 (net of attorney’s fees, investment banking fees, accountant’s fees,
underwriting discounts,
 

 
 

--------------------------------------------------------------------------------

 

commissions and other out of pocket costs and expenses actually incurred in
connection with such issuance) and (b) $1,000,000,000.”
    
            4.  Conditions to Amendment Effective Date. This Amendment shall
become effective upon the date (the “Amendment Effective Date”) when the
following conditions are satisfied:
 
            (a)  Counterparts. The Administrative Agent shall have received
counterparts of this Amendment, duly executed and delivered by Parent, the
Borrowers and the Lenders;
    
            (b)  No Default. No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the transactions
contemplated herein; and
 
            (c)  Representations and Warranties. Each of the representations and
warranties made by the Credit Parties in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of the date hereof,
before and after giving effect to the
 effectivenessof this Amendment, as if made on and as of the date hereof, except
to the extent such representations and warranties expressly relate to a specific
earlier date, in which case such representations and warranties were true and
correct as of such earlier date.
 

5.  
Fees and Expenses.

 
The Borrower shall pay all fees, costs and expenses in connection with the
Amendment and the transactions contemplated thereby, together with the
reasonable legal fees and expenses of the Administrative Agent.
 

6.  
Continuing Effect of Loan Documents

 
. This Amendment shall not constitute an amendment or waiver of any provision of
the Agreement not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any further or future action on the part of the
Credit Parties that would require an amendment, waiver or consent of the Lenders
or Administrative Agent. Except as expressly amended hereby, the provisions of
the Agreement are and shall remain in full force and effect.
 

7.  
Counterparts

 
. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts (including by facsimile), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 

8.  
Severability

 
. Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 

9.  
Integration.

 
This Amendment and the other Loan Documents represent the agreement of the
Credit Parties, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
GOVERNING LAW THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 

 

Second Amendment
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




AIRCASTLE LIMITED , as Parent
By: /s/ Mark Zeidman
Name: Mark Zeidman
Title: Chief Financial Officer
 
AIRCASTLE HOLDING CORPORATION LIMITED , as Borrower
By: /s/ Mark Zeidman
Name: Mark Zeidman
Title: Deputy Chairman/ CEO
 
AIRCASTLE IRELAND HOLDING LIMITED , as Borrower
By: /s/ Ron Wainshal
Name: Ron Wainshal
Title: Director
 
JPMORGAN CHASE BANK, N.A., as Agent and as Lender
By: /s/ Matthew H. Massie
Name: Matthew H. Massie
Title: Managing Director
 
BEAR STEARNS CORPORATE LENDING INC., as a Lender
By: /s/ Victor Bulzacchelli
Name: / Victor Bulzacchelli
Title: Vice President
 
CITICORP NORTH AMERICA, INC., as a Lender
By : /s/ Gaylord C. Holmes
Name: Gaylord C. Holmes
Title: Vice President


